                 Case 1:20-cv-00511-JB-LF Document 1 Filed 05/27/20 Page 1 of 5



                            IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO

 AYANNA KEISHA BROWN,
                                                                  CASE NO. 1:20-cv-00511
                            Plaintiff,
 v.

 TRANS UNION LLC,

                            Defendant.

                    DEFENDANT TRANS UNION LLC’S NOTICE OF REMOVAL

            COMES NOW, Trans Union LLC (“Trans Union”), and files this Notice of Removal

pursuant to 28 U.S.C. §1446(a) and in support thereof would respectfully show the Court as

follows:

                                         A. Procedural Background

            1.       On or about February 21, 2020, Plaintiff Ayanna Keisha Brown (“Plaintiff”) filed

the Complaint in this action in the Second Judicial District Court, Bernalillo County, New

Mexico, Case No. D-202-CV-2020-01401 (“State Court Action”) alleging violations of the Fair

Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681, et seq., against Trans Union.

            2.       The time period for filing a responsive pleading in the State Court Action has not

expired as of the filing of this Notice of Removal. No orders have been entered in the State

Court Action as of the filling of this Notice of Removal.

            3.       Trans Union LLC was served with Plaintiff’s Complaint on April 27, 2020. This

Notice of Removal is being filed within the thirty (30) day time period required by 28 U.S.C.

§1446(b).

                                          B. Grounds for Removal

            4.       The present suit is an action over which this Court has original jurisdiction

pursuant to 28 U.S.C. § 1331, as it is a civil action founded on a claim or right arising under the


                                                                                                     1
4379693.1
                 Case 1:20-cv-00511-JB-LF Document 1 Filed 05/27/20 Page 2 of 5



laws of the United States, and may be removed to this Court by Trans Union pursuant to the

provisions of 28 U.S.C. § 1446(b). Removal is thus proper because Plaintiff’s claims present a

federal question. 28 U.S.C. §§ 1331 and 1441(a). In the Complaint, Plaintiff seeks damages for

Trans Union’s alleged violations of the FCRA, 15 U.S.C. § 1681 et seq.

            5.       Pursuant to 28 U.S.C. § 1367, this Court also has supplemental jurisdiction over

any state law claims asserted by Plaintiff.

                             C. Compliance with Procedural Requirements

            6.       Pursuant to 28 U.S.C. § 1446(b), this Notice is being filed with this Court within

thirty (30) days after Trans Union was served with the Complaint, the initial pleading setting

forth the claims for relief upon which Plaintiff’s action is based.

            7.       Pursuant to 28 U.S.C. § 1441(a), venue of the removal action is proper in the

District of New Mexico, Albuquerque Division because it is in the district and division

embracing the place where the state court action is pending.

            8.       Promptly after the filing of this Notice of Removal, Trans Union shall give

written notice of the removal to the Plaintiff and will file a copy of this Notice of Removal with

the Second Judicial District Court, Bernalillo County, New Mexico, as required by 28 U.S.C.

§ 1446(d).

            9.       Pursuant to 28 U.S.C. § 1446(a), a copy of all process, pleadings, and orders

served upon the Trans Union in the State Court Action is attached hereto as Exhibit A.

            10.      Trial has not commenced in the Second Judicial District Court, Bernalillo County,

New Mexico.

            WHEREFORE, Trans Union LLC respectfully prays that the action be removed to this

Court and that this Court assume full jurisdiction as if it had been originally filed here.



                                                                                                     2
4379693.1
            Case 1:20-cv-00511-JB-LF Document 1 Filed 05/27/20 Page 3 of 5



                                          Respectfully submitted,

                                          QUILLING, SELANDER, LOWNDS, WINSLETT &
                                          MOSER, P.C.

                                          /s/ Paul W. Sheldon
                                          Paul W. Sheldon
                                          NM Fed. ID No. 20-115
                                          6900 N. Dallas Parkway, Suite 800
                                          Plano, TX 75024
                                          Telephone: (214) 560-5453
                                          Facsimile: (214) 871-2111
                                          psheldon@qslwm.com
                                          Counsel for Trans Union LLC




                                                                               3
4379693.1
              Case 1:20-cv-00511-JB-LF Document 1 Filed 05/27/20 Page 4 of 5



                                   CERTIFICATE OF SERVICE

            I hereby certify that on the 27th day of May 2020, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system, which will send notification of such filing

to the following:

 Robert D. Mueller
 mbuna4@gmail.com
 Robert D. Mueller, P.C.
 P.O. Box 44997
 Rio Rancho, NM 87174
 (505) 247-1110
 Counsel for Plaintiff



                                                       /s/ Paul W. Sheldon
                                                       Paul W. Sheldon




                                                                                                 4
4379693.1
Case 1:20-cv-00511-JB-LF Document 1 Filed 05/27/20 Page 5 of 5




EXHIBIT A
